United States Court of Appeals
                For the Eighth Circuit

         ___________________________

    Nos. 14-3527, 14-3529, 14-3533, 14-3537,
   14-3539, 14-3540, 14-3542, 14-3543, 14-3600
        ___________________________

Jessica Leah Kampschroer; Cory Patrick Kampschroer

        lllllllllllllllllllll Plaintiffs - Appellees

                            v.

                 Anoka County, et al.

      lllllllllllllllllllll Defendants - Appellants
                       ____________

     Appeals from United States District Court
     for the District of Minnesota - Minneapolis
                    ____________

           Submitted: December 15, 2015
                  ____________

         ___________________________

                 No. 15-1488
         ___________________________

             Patricia Mae Kerr Karasov

         lllllllllllllllllllll Plaintiff - Appellee

                            v.
                                City of Minneapolis

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                           Submitted: December 16, 2015
                                  ____________

                              Filed: September 1, 2016
                                     [Published]
                                   ____________

Before WOLLMAN, LOKEN, and BYE, Circuit Judges.1
                         ____________

PER CURIAM.

       The Driver’s Privacy Protection Act (“DPPA”), 18 U.S.C. § 2724(a), provides
that a person who knowingly obtains information from a motor vehicle record, for a
purpose not permitted, is liable to the individual to whom the information pertains.
Patricia Karasov and Jessica and Cory Kampschroer brought separate actions against
various Minnesota cities, counties, and law enforcement entities alleging DPPA
violations. In separate orders, the district court denied in part defendants’ motions
to dismiss, including claims by many defendants that they are entitled to qualified
immunity. The City of Minneapolis appeals the denial of qualified immunity in the
Karasov action, and numerous Minnesota counties appeal the denial of qualified
immunity in the Kampschroers action. For oral argument and submission, we

      1
       This opinion is being filed by Judge Wollman and Judge Loken pursuant to
8th Cir. Rule 47E.

                                          -2-
consolidated these appeals with numerous other appeals raising DPPA issues other
than qualified immunity. We have now resolved those appeals in a single opinion,
Tichich v. City of Bloomington, No. 14-3151 (8th Cir. September 1, 2016). In this
opinion, we review the denials of qualified immunity de novo and affirm. Bradford
v. Huckabee, 394 F.3d 1012, 1015 (8th Cir. 2005) (standard of review).

       Appellants argue that they are entitled to qualified immunity because (1) the
verb “obtain[]” in the DPPA does not impose liability on a public official who merely
accesses and views a person’s motor vehicle record, and (2) even if there is liability
for such action, it was not clearly established at the time the information was accessed
in these cases. We have jurisdiction to consider this issue of law in an interlocutory
appeal, unlike the fact-intensive DPPA issues that precluded the interlocutory
qualified immunity appeal in Mallak v. City of Baxter, 823 F.3d 441 (8th Cir. 2016).

       After the parties briefed these appeals, we issued our decision in McDonough
v. Anoka County, 799 F.3d 931 (8th Cir. 2015), cert. denied, 136 S. Ct. 2388 (2016),
which squarely addressed this qualified immunity issue: “Because the meaning of
‘obtain’ in this context is unambiguous, . . . [defendants’] contention that qualified
immunity applies to [their] conduct because the meaning of ‘obtain’ is unclear . . .
fails.” Id. at 944, n.6. We invited the parties in all the pending DPPA cases to submit
supplemental briefs on a different issue -- how we should apply the “plausibility
analysis” in our McDonough opinion to these appeals. Appellants did not take that
opportunity to submit a brief arguing footnote 6 in McDonough does not govern their
qualified immunity appeals. We conclude McDonough is controlling precedent. Our
decision that the statutory term “obtain” is unambiguous controls appellants’
additional argument that the rule of lenity entitles them to qualified immunity. See
Maracich v. Spears, 133 S. Ct. 2191, 2209 (2013).

      The orders of the district court denying appellants’ motions to dismiss based
on the defense of qualified immunity are affirmed.
                       ______________________________

                                          -3-